Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Rapid Holdings, Inc.for theperiod endedNovember 30, 2010, I, Anthony Barron, ChiefExecutive Officer ofRapid Holdings, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedNovember 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedNovember30, 2010, fairly presents, in all material respects, the financial condition and results of operations ofRapid Holdings, Inc. RAPID HOLDINGS, INC. Date:January 12, 2010 By: /s/ Anthony Barron Anthony Barron President, Chief Executive Officer, and Director
